                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

AVERY R. TYLER,

                    Petitioner,                                8:19CV170

      vs.
                                                           MEMORANDUM
                                                            AND ORDER
SCOTT FRAKES,

                    Respondent.

      This matter is before the court on preliminary review of Petitioner Avery R.
Tyler’s Petition for Writ of Habeas Corpus (filing no. 1) brought pursuant to 28
U.S.C. § 2254. The purpose of this review is to determine whether Petitioner’s
claims, when liberally construed, are potentially cognizable in federal court.
Condensed and summarized for clarity, Petitioner’s claims1 are:

       Claim One:           Petitioner was denied the effective assistance of counsel
                            because counsel failed to object to and appeal
                            prosecutorial misconduct for (1) allowing Ronald King’s
                            known false testimony to go uncorrected and (2)
                            vouching for and bolstering witness Ronald King.

       Claim Two:           Petitioner was denied due process and the constitutional
                            right to a fair trial because the prosecutor committed
                            misconduct when she represented that a witness was not

       1
         To the extent Petitioner frames his claims as a challenge to the Nebraska
Supreme Court’s decision affirming the state district court’s denial of an evidentiary
hearing and dismissal of Petitioner’s motion for postconviction relief, such claims are not
cognizable in a federal habeas action as they are based on errors in the state
postconviction proceedings. Errors during state postconviction review are not cognizable
in a federal habeas corpus action. See Jenkins v. Houston, 4:05CV3099, 2006 WL
126632 (D. Neb. 2006) (collecting cases).
                          eligible for a plea deal and later provided the witness
                          with a deal.

      Claim Three:        Petitioner was denied the effective assistance of counsel
                          because counsel failed “to correct known false testimony
                          and question the witness [Ronald King] in relation to his
                          claim that he was sorry for his comments to the police
                          and that he didn’t want to loose [sic] everything, and that
                          he didn’t see the shooting.” (Filing No. 1 at CM/ECF p.
                          12.)

      The court determines that these claims, when liberally construed, are
potentially cognizable in federal court. However, the court cautions Petitioner that
no determination has been made regarding the merits of these claims or any
defenses to them or whether there are procedural bars that will prevent Petitioner
from obtaining the relief sought.

      IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the habeas corpus petition (filing no. 1), the
court preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.

       2.    By September 6, 2019, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: September 6, 2019: deadline for Respondent to file state court records in
support of answer or motion for summary judgment.

      3.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:



                                          2
A.   The motion for summary judgment must be accompanied by a
     separate brief, submitted at the time the motion is filed.

B.   The motion for summary judgment must be supported by any
     state court records that are necessary to support the motion.
     Those records must be contained in a separate filing entitled:
     “Designation of State Court Records in Support of Motion for
     Summary Judgment.”

C.   Copies of the motion for summary judgment, the designation,
     including state court records, and Respondent’s brief must be
     served on Petitioner except that Respondent is only required to
     provide Petitioner with a copy of the specific pages of the
     record that are cited in Respondent’s motion and brief. In the
     event that the designation of state court records is deemed
     insufficient by Petitioner or Petitioner needs additional records
     from the designation, Petitioner may file a motion with the
     court requesting additional documents. Such motion must set
     forth the documents requested and the reasons the documents
     are relevant to the cognizable claims.

D.   No later than 30 days following the filing of the motion for
     summary judgment, Petitioner must file and serve a brief in
     opposition to the motion for summary judgment. Petitioner may
     not submit other documents unless directed to do so by the
     court.

E.   No later than 30 days after Petitioner’s brief is filed,
     Respondent must file and serve a reply brief. In the event that
     Respondent elects not to file a reply brief, he should inform the
     court by filing a notice stating that he will not file a reply brief
     and that the motion is therefore fully submitted for decision.

                            3
            F.    If the motion for summary judgment is denied, Respondent
                  must file an answer, a designation and a brief that complies
                  with terms of this order. (See the following paragraph.) The
                  documents must be filed no later than 30 days after the denial
                  of the motion for summary judgment. Respondent is warned
                  that failure to file an answer, a designation and a brief in a
                  timely fashion may result in the imposition of sanctions,
                  including Petitioner’s release.

       4.   If Respondent elects to file an answer, the following procedures must
be followed by Respondent and Petitioner:

            A.    By September 6, 2019, Respondent must file all state court
                  records that are relevant to the cognizable claims. See, e.g.,
                  Rule 5(c)-(d) of the Rules Governing Section 2254 Cases in the
                  United States District Courts. Those records must be contained
                  in a separate filing entitled: “Designation of State Court
                  Records in Support of Answer.”

            B.    No later than 30 days after the relevant state court records are
                  filed, Respondent must file an answer. The answer must be
                  accompanied by a separate brief, submitted at the time the
                  answer is filed. Both the answer and the brief must address all
                  matters germane to the case including, but not limited to, the
                  merits of Petitioner’s allegations that have survived initial
                  review, and whether any claim is barred by a failure to exhaust
                  state remedies, a procedural bar, non-retroactivity, a statute of
                  limitations, or because the petition is an unauthorized second or
                  successive petition. See, e.g., Rules 5(b) and 9 of the Rules
                  Governing Section 2254 Cases in the United States District
                  Courts.

                                        4
            C.    Copies of the answer, the designation, and Respondent’s brief
                  must be served on Petitioner at the time they are filed with the
                  court except that Respondent is only required to provide
                  Petitioner with a copy of the specific pages of the designated
                  record that are cited in Respondent’s answer and brief. In the
                  event that the designation of state court records is deemed
                  insufficient by Petitioner or Petitioner needs additional records
                  from the designation, Petitioner may file a motion with the
                  court requesting additional documents. Such motion must set
                  forth the documents requested and the reasons the documents
                  are relevant to the cognizable claims.

            D.    No later than 30 days after Respondent’s brief is filed,
                  Petitioner must file and serve a brief in response. Petitioner
                  must not submit any other documents unless directed to do so
                  by the court.

            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondent must file and serve a reply brief. In the event that
                  Respondent elects not to file a reply brief, he should inform the
                  court by filing a notice stating that he will not file a reply brief
                  and that the merits of the petition are therefore fully submitted
                  for decision.

            F.    The clerk of the court is directed to set a pro se case
                  management deadline in this case using the following text:
                  October 7, 2019: check for Respondent’s answer and separate
                  brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

                                         5
Dated this 23rd day of July, 2019.

                                         BY THE COURT:

                                         s/ Richard G. Kopf
                                         Senior United States District Judge




                                     6
